688 N.W.2d 499 (2004)
PEOPLE
v.
MEAD.
No. 126410.
Supreme Court of Michigan.
September 16, 2004.
SC: 126410, COA: 238754.
On order of the Court, the application for leave to appeal the March 16, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. In reversing defendant's convictions, the Court of Appeals expressly found that it was not clear whether, or to what degree, any alleged errors affected the trial court's decision. Given the court's uncertainty on this issue, defendant did not meet his burden of establishing that it is more probable than not that any alleged error was outcome determinative. People v. Lukity, 460 Mich. 484, 495-496, 596 N.W.2d 607 (1999); MCL 769.26. We REMAND this matter to the Court of Appeals for consideration of the remaining issue in defendant's appeal of right.
We do not retain jurisdiction.
CAVANAGH and KELLY, JJ., would deny leave to appeal.